Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 09/09/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 07/29/2019 Applicants elected, without traverse, the invention of Group I, claims drawn to method comprising detecting a mutation is ESR1, and the particular mutation that is a Y537 substitution.
Claims 5, 76 and 77 remain withdrawn from consideration as set forth on page 2 of the Office Action of 10/11/2019.
Claims 86 and 93 remain withdrawn from consideration as set forth on page 2 of the Office Action of 03/26/2020.

Maintained Claim Rejections - 35 USC § 101
Newly Applied, Modified as Necessitated by Claim Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The unpatentability of judicial exceptions was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[Ljaws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- the claims are directed to methods.

Step 2A, prong one. Does the claim recite a recognized judicial exception to patentability (a law of nature, a natural phenomenon, or an abstract idea)? Yes -The rejected claims recite abstract ideas.   Abstract ideas include mental processes, such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In the instant case the claims require “detecting the presence or absence of microsatellite instability comprises determining whether a pattern of read dropout is present or absent in the sequence by quantifying sequence divergence between a normal sample and the sample from the subject” (as recited in claim 1, and relevant to claim 83).  Thus the claims are directed to an evaluation of data.
The claims require an analysis of data, and a comparison of subject and control data to establish some measure of divergence, then correlating a measure of divergence (or lack there of) with read dropout (or lack thereof) in the data, and deducing MSI or MSS depending on the presence or absence of read dropout.  As such there are multiple evaluations of data.

Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  No.  The claims are directed only to the gathering of data and the analysis of the gathered data.  

Step 2B.  Does the claim recite additional elements that amount to significantly more than the judicial exception? No- Here it noted that the claims encompass methods where no additional steps beyond the abstract idea (i.e.:  the evaluating of a pattern) are required.


But even the detection of the presence or absence of read dropouts in NGS data was a typical part of the analysis of such data in the prior art.  For example Xu et al (2011) teaches that read dropout is measured in NGS data (e.g.:  Figure 8).  Similarly, Oatts (2013) teaches detection of read dropout (e.g.:  Figure 10) in analysis of NGS data of mitochondrial genome sequencing. 

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of 

So even where a practical step of the claim may require collecting data via NGS using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as set forth in the Office Action of 03/10/2021 and maintained herein.  Applicants’ arguments (p.6-7 of the Remarks of 09/09/2021) have been fully and carefully considered but are not persuasive to withdraw the rejection.
Applicants have argued that the methods of the claims as amended require a detection of the presence of absence of microsatellite instability that includes quantifying sequence divergence between the sample form the subject and a normal sample that is a control.  According to the arguments, such a comparison of data “involves assessment of potentially hundreds of reads and using multiple algorithms to calculate the sum of all delta divergence (ΔD) values as a Riemann sum”, and that analysis of a massive amount of data is not performed as a mental process.  This argument is not persuasive because the argument is not commensurate in scope with the breadth of the methods encompass by the claims.  There is no requirement in the claims that the quantifying of divergence includes hundreds of NGS reads over any plurality of loci; nor is there any requirement that complex calculations (such as exemplified on pages 20 and Example 3 of the specification) are used.  In fact the 
Applicants have additionally pointed to Example 39 of the Revised Subject Matter Eligibility Guidance, and concluded that the present claims do not recite a mere abstract idea or a mental process because the steps are not practically performed in the human mind. Thus, the claims are not directed to a judicial exception.  As set forth above the argument is not persuasive because of the breadth of the methods encompassed by the claims in light of the teachings of the specification.  The claimed method of Example 39 requires aspect that are deemed to be complex such as applying specific transformations to digital images, creating a training set that comprises a plurality of images of multiple different image types, and training a neural network.  These aspects of the methods of the claim of Example 39 are in contrast to the methods of the rejected claim which require only to comparison of simple data that can be analyzed mentally.

Conclusion
No claim is allowed.

Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634